NUMBER 13-21-00262-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ARAN & FRANKLIN ENGINEERING, INC.,                                        Appellant,

                                              v.

CHRIS ZODY D/B/A NEW MILLENIUM
CONSTRUCTION GROUP,                                                        Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                                      ORDER

             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      Appellant Aran & Franklin Engineering, Inc. has filed an emergency motion to stay

in the above-referenced cause through which it requests that we stay the trial of this

matter and all underlying proceedings pending the resolution of its interlocutory appeal
under Texas Civil Practice and Remedies Code § 150.002. See TEX. CIV. PRAC. & REM.

CODE ANN. § 150.002(f). Appellee, Chris Zody d/b/a New Millennium Construction Group,

filed a response to appellant’s emergency motion, and appellant filed a reply thereto.

Hidden Oaks Association, Inc. has also filed a response to appellant’s emergency motion

to stay.

       The Court, having examined and fully considered appellant’s motion and the

responses thereto, is of the opinion that appellant’s emergency motion to stay should be

granted. Accordingly, we grant appellant’s emergency motion to stay proceedings and we

order all trial court proceedings to be stayed pending further order of this Court.

                                                                       PER CURIAM


Delivered and filed on the
31st day of August, 2021.




                                             2